UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 14-1762


MARIE ASSA’AD-FALTAS, MD MPH,

               Plaintiff - Appellant,

          v.

COLUMBIA SC, CITY OF; THE CITY'S POLICE DEPARTMENT, for
damages and injunctive and declaratory relief; SARA HEATHER
SAVITZ WEISS, individually for damages; TANDY CARTER,
individually for damages; DEBBIE C. JORDAN, individually for
damages; MICHAEL KING, individually for damages; CPD CAPTAIN
GREGORY A. SHARP, individually for damages; CPD SARGENT
JAMES AULD, individually for damages; CPD OFFICER BROWN,
individually for damages; CPD OFFICER GIRARD, individually
for    damages;    RICHLAND/COLUMBIA    DISPATCHER   BRUNER,
individually for damages; RETIRED CPD SARGENT JOSEPH SMITH,
individually for damages; DANA ELIZABETH DAVIS TURNER,
individually for damages; PAMELA ELAINE JACOBS HAWKINS,
individually for damages; ATTORNEY DAVID W. FARRELL,
individually for damages; ATTORNEY ROBERT G. COOPER,
individually for damages; DINAH GAIL STEELE; LARRY WAYNE
MASON; JOHN MITCHEL JONES; CHARLENE CROUCH; TERESA FELICIA
INGRAM-JACKSON,    individually     for    damages;   STEELE
ENTERPRISES, corporation owned by Steele and/or Mason for
damages; AAA INVESTIGATIONS, corporation owned by Steele
and/or Mason for damages; J. ANDREW DELANEY, individually
for damages; MCANGUS GOUDELOCK & COURIE, for damages; REUBEN
SANTIAGO, Interim CPD Chief solely officially for injunctive
and declaratory relief; TERESA WISLON, Manger of the City
solely officially for injunctive and declaratory relief;
ALAN WILSON, Attorney General of South Carolina solely
officially for injunctive and declaratory relief, and other
presently-unknown persons and entities who acted to injure
Plaintiff on 12 December 2009,

               Defendants - Appellees.
Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Terry L. Wooten, Chief District
Judge. (3:13-cv-02715-TLW)


Submitted:   December 10, 2014            Decided:   December 19, 2014


Before DUNCAN    and   DIAZ,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Marie Assa’ad-Faltas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

             Marie     Therese       Assa’ad-Faltas            seeks    to       appeal     the

district      court’s        order        adopting       the        magistrate        judge’s

recommendation to dismiss her 42 U.S.C. § 1983 (2012) complaint,

without prejudice, after a 28 U.S.C. § 1915 (2012) review, and

denying     her    motion    to    amend.        Assa’ad-Faltas         has      also     filed

motions for an extension of time to file an opening brief, to

place her appeal in abeyance, and for injunctive relief pending

the appeal.

             This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders.               28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545–

46 (1949).        The order Assa’ad-Faltas seeks to appeal is neither

a   final    order    nor    an    appealable          interlocutory        or     collateral

order    because     it     is    possible       for    her    to    cure    many     of   the

pleading     deficiencies          that    were    identified          by    the    district

court.      See Domino Sugar Corp. v. Sugar Workers Local Union 392,

10 F.3d 1064, 1066–67 (4th Cir. 1993) (holding that a dismissal

without prejudice is not appealable unless it is clear that no

amendment     to     the    complaint       “could      cure    the     defects       in    the

plaintiff’s case”) (internal quotation marks omitted); see also

Chao v. Rivendell Woods, Inc., 415 F.3d 342, 345 (4th Cir. 2005)

(explaining that, under Domino Sugar, this court must “examine

                                             3
the appealability of a dismissal without prejudice based on the

specific facts of the case in order to guard against piecemeal

litigation and repetitive appeals”).

             Accordingly, we deny Assa’ad-Faltas’s motions for an

extension of time to file an opening brief, to place her appeal

in abeyance, and for injunctive relief pending the appeal, * and

we dismiss the appeal for lack of jurisdiction.                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.

                                                                   DISMISSED




     *
       We recognize that Assa’ad-Faltas filed identical motions
in three other appeals she currently has pending in this Court
(Appeal   Nos.  14-2167,   14-2258, and  14-2263).     By  this
disposition, we express no opinion as to the merits of the
motions filed in those appeals.



                                      4